Exhibit 10.1

BOSTON PROPERTIES, INC.

2008 OUTPERFORMANCE AWARD AGREEMENT

2008 OUTPERFORMANCE AWARD AGREEMENT made as of the date set forth on Schedule A
hereto between BOSTON PROPERTIES, INC. a Delaware corporation (the “Company”),
its subsidiary BOSTON PROPERTIES LIMITED PARTNERSHIP, a Delaware limited
partnership and the entity through which the Company conducts substantially all
of its operations (the “Partnership”), and the party listed on Schedule A (the
“Grantee”).

RECITALS

A. The Grantee is an employee of the Company or one of its affiliates and
provides services to the Partnership.

B. The Compensation Committee (the “Committee”) of the Board of Directors of the
Company (the “Board”) approved this and other 2008 outperformance (“OPP”) awards
pursuant to the Second Amendment and Restatement of the Company’s 1997 Stock
Option and Incentive Plan (as further amended, restated or supplemented from
time to time, the “1997 Plan”) and the Second Amended and Restated Agreement of
Limited Partnership of the Partnership, as amended, restated and supplemented
from time to time, to provide officers and key employees of the Company or its
affiliates, including the Grantee, in connection with their employment or other
service relationship, with the incentive compensation described in this Award
Agreement (this “Agreement”), and thereby provide additional incentive for them
to promote the progress and success of the business of the Company and its
affiliates, including the Partnership. OPP awards were approved by the Committee
pursuant to authority delegated to it by the Board as set forth in the
Committee’s charter, including authority to make grants of equity interests in
the Partnership which may, under certain circumstances, become exchangeable for
shares of the Company’s Common Stock reserved for issuance under the 1997 Plan,
or any successor equity plan (as any such plan may be amended, modified or
supplemented from time to time, collectively the “Stock Plan”)). This Agreement
evidences one (this “Award”) of a series of OPP awards and is subject to the
terms and conditions set forth herein and in the Partnership Agreement (as
defined herein).

C. The Grantee was selected by the Committee to receive this Award and the
Committee, effective as of the grant date specified in Schedule A hereto,
awarded to the Grantee the participation percentage in the Total Outperformance
Pool (as defined herein) set forth in Schedule A.

NOW, THEREFORE, the Company, the Partnership and the Grantee agree as follows:

1. Administration. This Award and all other OPP awards shall be administered by
the Committee, which in the administration of OPP awards in general and this
Award in particular shall have all the powers and authority it has in the
administration of the Stock Plan as set forth in the Stock Plan; provided that
all powers of the Committee hereunder can be exercised by the full Board if the
Board so elects.



--------------------------------------------------------------------------------

2. Definitions. Capitalized terms used herein without definitions shall have the
meanings given to those terms in the Stock Plan. In addition, as used herein:

“Absolute Baseline” means, as of the Valuation Date, an amount representing
(without double-counting) the sum of: (A) the Baseline Value multiplied by
(i) the difference between (x) the Initial Shares and (y) all Buyback Shares
repurchased or redeemed between the Effective Date and the Valuation Date,
multiplied by (ii) the sum of 100% plus the Target Absolute Return Percentage;
plus (B) with respect to each Additional Share issued after the Effective Date,
the product of (i) the Additional Share Baseline Value of such Additional Share,
multiplied by (ii) the sum of (x) 100% plus (y) the product of the Target
Absolute Return Percentage multiplied by a fraction the numerator of which is
the number of days from the issuance of such Additional Share to and including
February 5, 2011 (or the date of a Change of Control, if prior to February 5,
2011) and the denominator of which is the number of days from but excluding
February 5, 2008 to and including February 5, 2011 (or the date of a Change of
Control, if prior to February 5, 2011); plus (C) with respect to each Buyback
Share repurchased or redeemed after the Effective Date, the product of (i) the
Baseline Value multiplied by (ii) the sum of (x) 100% plus (y) the product of
the Target Absolute Return Percentage multiplied by a fraction the numerator of
which is the number of days from the Effective Date to and including the date
such Buyback Share was repurchased or redeemed and the denominator of which is
the number of days from but excluding February 5, 2008 to and including
February 5, 2011 (or the date of a Change of Control, if prior to February 5,
2011); provided that if the Valuation Date occurs prior to February 5, 2011 as a
result of a Change of Control, then for purposes of this definition in
connection with the calculation of the Absolute TRS Pool as of the Valuation
Date, then the Target Absolute Return Percentage to be used in such calculation
shall be reduced to 30% multiplied by the CoC Fraction.

“Absolute TRS Pool” means, as of the Valuation Date, a dollar amount calculated
as follows (or, if the resulting amount is a negative number, zero):
(A) subtract the Absolute Baseline from the Total Return, in each case as of the
Valuation Date, and (B) multiply the resulting amount by three percent (3%);
provided, however, that in no event shall the Absolute TRS Pool as of the
Valuation Date exceed $110,000,000.

“Additional Share Baseline Value” means, with respect to each Additional Share,
the gross proceeds received by the Company or the Partnership upon the issuance
of such Additional Share, which amount shall be deemed to equal, as applicable:
(A) if such Additional Share is issued for cash in a public offering or private
placement, the gross price to the public or to the purchaser(s); (B) if such
Additional Share is issued in exchange for assets or securities of another
Person or upon the acquisition of another Person, the cash value imputed to such
Additional Share for purposes of such transaction by the parties thereto, as
determined by the Committee, or, if no such value was imputed, the Common Stock
Price as of the date of issuance of such Additional Share; and (C) if such
Additional Share is issued upon conversion or exchange of

 

2



--------------------------------------------------------------------------------

equity or debt securities of the Company, the Partnership or any other
Subsidiary, which securities were not previously counted as either Initial
Shares or Additional Shares, the conversion or exchange price in effect as of
the date of conversion or exchange pursuant to the terms of the security being
exchanged or converted.

“Additional Shares” means (without double-counting), as of a particular date of
determination, the sum of (A) the number of shares of Common Stock plus (B) the
REIT Shares Amount for all Units (assuming that such Units were converted,
exercised, exchanged or redeemed for Common Units as of such date of
determination at the applicable conversion, exercise, exchange or redemption
rate (or rate deemed applicable by the Committee if there is no such stated
rate) and such Common Units were then tendered to the Partnership for redemption
pursuant to Section 8.6 of the Partnership Agreement as of such date) other than
those Units held by the Company, in the case of each (A) and (B), to the extent
issued after the Effective Date and on or before such date of determination in a
capital raising transaction, in exchange for assets or securities, or upon the
acquisition of another entity, but specifically excluding, without limitation,
(i) shares of Common Stock issued after the Effective Date upon exercise of
stock options or upon the exchange (directly or indirectly) of LTIP Units or
other Units issued to employees, non-employee directors, consultants, advisors
or other persons or entities as incentive or other compensation, and (ii) shares
of Common Stock awarded after the Effective Date to employees or other persons
or entities in exchange for services provided or to be provided to the Company
or any of its affiliates. For the avoidance of doubt, the definition of
“Additional Shares” shall exclude all Initial Shares.

“Adjustment Factor” means a factor carried out to the sixth decimal determined
by a straight-line interpolation between (A) zero (0) if the Hurdle Rate is 21%
or less, and (B) one (1) if the Hurdle Rate is 30% or more; provided that if the
proviso clause of the definition of “Hurdle Rate” applies, then in place of the
range of 21% to 30% above, adjusted percentages calculated pursuant to such
clause shall instead be used in this definition of “Adjustment Factor.”

“Award Common Units” has the meaning set forth in Section 7.

“Award LTIP Units” has the meaning set forth in Section 3.

“Baseline Value” means $            , representing the average of the Fair
Market Value of one share of Common Stock over the five (5) consecutive trading
days ending on, and including, the Effective Date.

“Buyback Shares” means (without double-counting), as of a particular date of
determination, (A) shares of Common Stock or (B) the REIT Shares Amount for
Units (assuming that such Units were converted, exercised, exchanged or redeemed
for Common Units as of such date at the applicable conversion, exercise,
exchange or redemption rate (or rate deemed applicable by the Committee if there
is no such stated rate) and such Common Units were then tendered to the
Partnership for redemption pursuant to Section 8.6 of the Partnership Agreement
as of such date), other than Units held by the Company, in the case of each
(A) and

 

3



--------------------------------------------------------------------------------

(B), to the extent repurchased by the Company after the Effective Date and on or
before such date of determination in a stock buyback transaction or in a
redemption of Units for cash pursuant to Section 8.6 of the Partnership
Agreement.

“Cause” for termination of the Grantee’s Service Relationship for purposes of
Section 4 means: (A) if the Grantee is a party to a Service Agreement
immediately prior to such termination, and “Cause” is defined therein, then
“Cause” shall have the meaning set forth in such Service Agreement, or (B) if
the Grantee is not party to a Service Agreement immediately prior to such
termination or the Grantee’s Service Agreement does not define “Cause,” then
“Cause” shall mean: (i) gross negligence or willful misconduct by the Grantee in
connection with the performance of his or her material duties as an employee of
the Company or any Subsidiary; (ii) a breach by the Grantee of any of his or her
material duties as an employee of the Company or any Subsidiary and the failure
of the Grantee to cure such breach within thirty (30) days after written notice
thereof by the Company or any Subsidiary; (iii) conduct by the Grantee against
the material best interests of the Company or any Subsidiary or a material act
of common law fraud against the Company, any Subsidiary or the employees of
either the Company or any Subsidiary; or (iv) indictment of the Grantee of a
felony and such indictment has a material adverse effect on the interests or
reputation of the Company or any Subsidiary.

“Change of Control” means, with respect to any event: (A) if the Grantee is
party to a Service Agreement immediately prior to such event and “Change of
Control” is defined therein, then “Change of Control” shall have the meaning set
forth in such Service Agreement, or (B) if the Grantee is not party to a Service
Agreement immediately prior to such event and/or “Change of Control” is not
defined therein, the occurrence of any one of the following events:

(a) any “person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than the Company, any of its Subsidiaries, Mortimer B.
Zuckerman, Edward H. Linde, any “affiliate” or “associate” (as such terms are
defined in Rule 12b-2 under the Exchange Act) of Mortimer B. Zuckerman or Edward
H. Linde, or any trustee, fiduciary or other person or entity holding securities
under any employee benefit plan or trust of the Company or any of its
Subsidiaries), together with all “affiliates” and “associates” (as such terms
are defined in Rule 12b-2 under the Exchange Act) of such person, shall become
the “beneficial owner” (as such term is defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing 25
percent or more of the combined voting power of the Company’s then outstanding
securities having the right to vote in an election of the Company’s Board of
Directors (“Voting Securities”) (other than as a result of an acquisition of
securities directly from the Company); provided that for purposes of determining
the “beneficial ownership” (as such term is defined in Rule 13d-3 under the
Exchange Act) of any “group” of which Mortimer B. Zuckerman, Edward H. Linde or
any of their affiliates or associates is a member (each such entity or
individual, a “Related Party”), there shall not be attributed to the “beneficial
ownership” (as such term is defined in Rule 13d-3 under the Exchange Act) of
such group any shares beneficially owned by any Related Party; or

 

4



--------------------------------------------------------------------------------

(b) persons who, as of the Effective Date, constitute the Company’s Board of
Directors (the “Incumbent Directors”) cease for any reason, including, without
limitation, as a result of a tender offer, proxy contest, merger or similar
transaction, to constitute at least a majority of the Company’s Board of
Directors, provided that any person becoming a director of the Company
subsequent to such date shall be considered an Incumbent Director if such
person’s election was approved by or such person was nominated for election by
either (i) a vote of at least two-thirds of the Incumbent Directors or (ii) a
vote of at least a majority of the Incumbent Directors who are members of the
Nominating and Corporate Governance Committee; or

(c) the stockholders of the Company shall approve (i) any consolidation or
merger of the Company where the stockholders of the Company, immediately prior
to the consolidation or merger, would not, immediately after the consolidation
or merger, “beneficially own” (as such term is defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, shares representing in the aggregate 60
percent or more of the voting shares of the corporation issuing cash or
securities in the consolidation or merger (or of its ultimate parent
corporation, if any), (ii) any sale, lease, exchange or other transfer to an
unrelated party (in one transaction or a series of transactions contemplated or
arranged by any party as a single plan) of all or substantially all of the
assets of the Company or (iii) any plan or proposal for the liquidation or
dissolution of the Company; or

(d) the stockholders of the Company or the general partner and/or limited
partners of the Partnership approve a liquidation or dissolution of the Company
or the Partnership and all material contingencies to such liquidation or
dissolution have been satisfied or waived.

“CoC Fraction” means the number of calendar days that have elapsed since the
Effective Date to and including the date as of which a Change of Control is
consummated, divided by 1,096.

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Stock” means the Company’s common stock, par value $0.01 per share,
either currently existing or authorized hereafter.

“Common Stock Price” means, as of a particular date, the average of the Fair
Market Value of one share of Common Stock over the fifteen (15) consecutive
trading days ending on, and including, such date (or, if such date is not a
trading day, the most recent trading day immediately preceding such date);
provided, however, that if such date is the date upon which a Transactional
Change of Control occurs, the Common Stock Price as of such date shall be equal
to the fair value, as determined by the Committee, of the total consideration
paid or payable in the transaction resulting in the Transactional Change of
Control for one share of Common Stock.

“Common Units” has the meaning set forth in the Partnership Agreement.

 

5



--------------------------------------------------------------------------------

“Continuous Service” means the continuous service to the Company or any
Subsidiary or affiliate, without interruption or termination, in any capacity of
employee, or, with the written consent of the Committee, consultant. Continuous
Service shall not be considered interrupted in the case of: (A) any approved
leave of absence; (B) transfers among the Company and any Subsidiary or
affiliate, or any successor, in any capacity of employee, or with the written
consent of the Committee, consultant; or (C) any change in status as long as the
individual remains in the service of the Company and any Subsidiary or affiliate
in any capacity of employee or (if the Committee specifically agrees in writing
that the Continuous Service is not uninterrupted) as a member of the Board or a
consultant. An approved leave of absence shall include sick leave, military
leave, or any other authorized personal leave.

“Disability” means, with respect to any event: (A) if the Grantee is a party to
a Service Agreement immediately prior to such event and “disability” is defined
therein, then “Disability” shall have the meaning set forth in such Service
Agreement, or (B) if the Grantee is not party to a Service Agreement immediately
prior to such event and/or the Grantee’s “Disability” is not defined therein,
then “Disability” shall mean that, as a result of the Grantee’s incapacity due
to physical or mental illness, the Grantee shall have been absent from his or
her duties on a full-time basis for one hundred eighty (180) calendar days in
the aggregate in any consecutive twelve (12) month period.

“Effective Date” means the close of business on February 5, 2008.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” means, as of any given date, the fair market value of a
security determined by the Committee using any reasonable method and in good
faith (such determination will be made in a manner that satisfies Section 409A
of the Code and in good-faith as required by Section 422(c)(1) of the Code);
provided that (A) if such security is admitted to trading on a national
securities exchange, the fair market value of such security on any date shall be
the closing sale price reported for such security on the principal stock
exchange or, if applicable, any other national exchange on which the security is
traded or admitted to trading on such date on which a sale was reported; and
(B) if such security is admitted to quotation on the National Association of
Securities Dealers Automated Quotation System (“NASDAQ”) or a successor
quotation system, the fair market value of such security on any such date shall
be the average of the highest bid and lowest asked prices for such security on
the system on such date on which both the bid and asked prices were reported.

“Family Member” has the meaning set forth in Section 7.

“Good Reason” for termination of the Grantee’s Service Relationship for purposes
of Section 4 means: (A) if the Grantee is a party to a Service Agreement
immediately prior to such termination, and “good reason” is defined therein,
then “Good Reason” shall have the meaning set forth in such Service Agreement,
or (B) if the Grantee is not party to a Service Agreement immediately prior to
such termination and/or the Grantee’s Service Agreement does not define “Good
Reason”: (i) a substantial adverse change, not consented to by the Grantee, in
the nature

 

6



--------------------------------------------------------------------------------

or scope of the Grantee’s responsibilities, authorities, powers, functions, or
duties from the responsibilities, authorities, powers, functions or duties
exercised by the Grantee immediately prior to a Change of Control; (ii) a breach
by the Company of any of its material obligations hereunder; or (iii) a material
change in the geographic location at which the Grantee must perform his or her
services. Unless otherwise provided in a Service Agreement to which the Grantee
is a party immediately prior to such termination, to constitute “good reason
termination,” the Grantee must: (1) provide written notice to the Company within
ninety (90) days of the initial existence of the event constituting “Good
Reason;” (2) may not terminate his or her employment unless the Company fails to
remedy the event constituting “Good Reason” within thirty (30) days after such
notice has been deemed given pursuant to this Agreement; and (3) the Grantee
must terminate employment with the Company no later than thirty (30) days after
the end of the thirty-day period in which the Company fails to remedy the event
constituting “Good Reason.”

“Hurdle Rate” means a percentage consisting of the Company’s TRS Percentage over
the period starting on the Effective Date and ending on the Valuation Date;
provided that if the Valuation Date occurs prior to February 5, 2011 as a result
of a Change of Control, then for purposes of determining the Adjustment Factor
to be used in calculating the Relative TRS Pool as of the Valuation Date, the
Hurdle Rate shall instead be the Company’s TRS Percentage over the period
starting on the Effective Date and ending on the date of the Change of Control
divided by the CoC Fraction.

“Index Return Percentage” means, for any period, the total percentage return for
the SNL Equity REIT Index from the start of such period to the end of such
period, as calculated by a consultant engaged by the Committee and as approved
by the Committee in its reasonable discretion for purposes of calculating the
Relative Baseline.

“Initial Shares” means                      shares of Common Stock, which
includes the sum of (A)              shares of Common Stock outstanding as of
the Effective Date (including restricted shares of Common Stock issued under the
1997 Plan prior to the Effective Date, regardless of whether they were vested or
unvested as of the Effective Date), plus (B)              shares of Common Stock
representing the REIT Shares Amount for all of the Common Units (other than
those held by the Company) outstanding as of the Effective Date assuming that
all of such Common Units were tendered to the Partnership for redemption
pursuant to Section 8.6 of the Partnership Agreement as of such date, plus
(C)              shares of Common Stock representing the REIT Shares Amount for
all of the Common Units into which all LTIP Units outstanding as of the
Effective Date could be converted (without regard to the book capital account
associated with such LTIP Units as of the Effective Date and regardless of
whether they were vested or unvested as of the Effective Date, but excluding all
LTIP Units issued as part of OPP awards), assuming that all of such Common Units
were tendered to the Partnership for redemption pursuant to Section 8.6 of the
Partnership Agreement as of such date. For the avoidance of doubt, Initial
Shares excludes shares of Common Stock issuable upon exercise of stock options.

“LTIP Units” means LTIP Units, as such term is defined in the Partnership
Agreement.

 

7



--------------------------------------------------------------------------------

“Maximum Total Outperformance Pool Amount” means $110,000,000.

“Partial Service Factor” means a factor carried out to the sixth decimal to be
used in calculating the Total OPP Unit Equivalent pursuant to Section 4(b)
hereof in the event of a Qualified Termination of the Grantee’s Continuous
Service prior to the Valuation Date, determined by dividing the number of
calendar days that have elapsed since the Effective Date to and including the
date of the Grantee’s Qualified Termination by 1,096.

“Participation Percentage” means, as of a particular date of determination, the
percentage set forth opposite such term on Schedule A hereto.

“Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of June 29, 1998, among the
Company, as general partner, and the limited partners who are parties thereto,
as amended, restated or supplemented from time to time.

“Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization, other
entity or “group” (as defined in the Exchange Act).

“Per Unit Purchase Price” has the meaning set forth in Section 5.

“Qualified Termination” has the meaning set forth in Section 4(b).

“REIT Shares Amount” has the meaning set forth in the Partnership Agreement.

“Relative Baseline” means, as of the Valuation Date, an amount representing
(without double-counting) the sum of: (A) the Baseline Value multiplied by
(i) the difference between (x) the Initial Shares and (y) all Buyback Shares
repurchased or redeemed between the Effective Date and the Valuation Date,
multiplied by (ii) the sum of 100% plus the Index Return Percentage for the
period beginning on the Effective Date and ending on the Valuation Date; plus
(B) with respect to each Additional Share issued after the Effective Date, the
product of (i) the Additional Share Baseline Value of such Additional Share,
multiplied by (ii) the sum of 100% plus the Index Return Percentage for the
period beginning on the date of issuance of such Additional Share and ending on
February 5, 2011 (or the date of a Change of Control, if prior to February 5,
2011); plus (C) with respect to each Buyback Share repurchased or redeemed after
the Effective Date, the product of (i) the Baseline Value multiplied by (ii) the
sum of 100% plus the Index Return Percentage for the period beginning on the
Effective Date and ending on the date such Buyback Share was repurchased or
redeemed.

“Relative TRS Pool” means, as of the Valuation Date, a dollar amount (which can
be positive or negative) calculated as follows: (A) subtract the Relative
Baseline from the Total

 

8



--------------------------------------------------------------------------------

Return, in each case as of the Valuation Date, (B) multiply the resulting amount
by three percent (3%), and (C) multiply the lesser of (i) the resulting amount
or (ii) $110,000,000 by the Adjustment Factor.

“Retirement” means: (A) if the Grantee is a party to a Service Agreement
immediately prior to such event, and “Retirement” is defined therein, then
“Retirement” shall have the meaning set forth in such Service Agreement, or
(B) if the Grantee is not party to a Service Agreement immediately prior to such
event and/or the Grantee’s Service Agreement does not define “Retirement,” then
“Retirement” shall mean the Grantee’s termination of employment with the Company
and its Subsidiaries after attainment of age 65, or attainment of age 62 and
completion of twenty (20) years of employment with the Company and/or a
Subsidiary.

“Securities Act” means the Securities Act of 1933, as amended.

“Service Agreement” means, as of a particular date, any employment, consulting
or similar service agreement then in effect between the Grantee, on the one
hand, and the Company or one of its Subsidiaries, on the other hand, as amended
or supplemented through such date.

“SNL Equity REIT Index” means the SNL Equity REIT Index as published from time
to time (or a successor index including a comparable universe of publicly traded
U.S. real estate investment trusts (“REITs”)), provided that if (A) the SNL
Equity REIT Index ceases to exist or be published prior to the Valuation Date
and the Committee determines that there is no successor to such index or (B) the
Committee reasonably determines that the SNL Equity REIT Index is no longer
suitable for the purposes of this Agreement, then the Committee in its good
faith reasonable discretion shall select for subsequent periods, or if the
Committee in its reasonable good faith discretion so determines, for the entire
period from the Effective Date to the Valuation Date, a comparable index for
purposes of calculating the Relative Baseline.

“Subsidiary” has the meaning set forth in the Stock Plan.

“Target Absolute Return Percentage” means 30%, except as otherwise defined for
purposes of the definition of Absolute Baseline in certain circumstances, as
described in the proviso clause of such definition.

“Total Outperformance Pool” means, as of the Valuation Date, a dollar amount
equal to the algebraic sum of: (A) the Absolute TRS Pool, and (B) the Relative
TRS Pool (whether the latter amount is positive or negative); provided that
(i) if the resulting amount is a negative number, then the Total Outperformance
Pool shall be zero, and (ii) in no event shall the Total Outperformance Pool
exceed the Maximum Total Outperformance Pool Amount.

“Total Return” means (without double-counting), as of a particular date of
determination, a dollar amount equal to the sum of: (A) the Total Shares as of
such date of determination multiplied by the Common Stock Price as of such date,
plus (B) an amount equal to the sum of the total dividends and other
distributions declared between the Effective Date and such date of determination
so long as the “ex-dividend” date with respect thereto falls prior to such date
of

 

9



--------------------------------------------------------------------------------

determination (excluding dividends and distributions paid in the form of
additional shares of Common Stock or Units), in respect of the Total Shares as
of such date of determination (it being understood, for the avoidance of doubt,
that such total dividends and distributions shall be calculated by reference to
actual securities outstanding as of each record date with respect to each
applicable dividend or distribution payment date, and not by multiplying the
aggregate amount of distributions paid on one Common Unit that was outstanding
as of the Effective Date between the Effective Date and such date of
determination by the number of Total Shares as of the date of determination).

“Total Shares” means (without double-counting), as of a particular date of
determination, the algebraic sum of: (A) the Initial Shares, plus (B) the
Additional Shares as of such date of determination, minus (C) all Buyback Shares
repurchased or redeemed between the Effective Date and such date of
determination.

“Total OPP Unit Equivalent” has the meaning set forth in Section 3(c).

“Transactional Change of Control” means (A) a Change of Control described in
clause (a) of the definition thereof where the “person” or “group” makes a
tender offer for Common Stock, (B) a Change of Control described in clause
(c)(i) of the definition thereof where the Company is not the surviving entity,
or (C) a Change of Control described in clause (c)(ii) of the definition
thereof; provided that if the applicable definition of “Change of Control” in
the applicable Service Agreement pursuant to clause (A) of the definition of
“Change of Control” herein does not track such clauses (a), (c)(i) or (c)(ii),
then the term “Transactional Change of Control” shall mean a Change of Control
meeting the substantive criteria set forth in such clauses, as reasonably
determined in good faith by the Committee.

“Transfer” has the meaning set forth in Section 7.

“TRS Percentage” means, with respect to the Company, the cumulative total
percentage return per share achieved by one share of the Company’s Common Stock
from the Effective Date to the Valuation Date, assuming contemporaneous
reinvestment in Common Stock of all dividends and other distributions, as
calculated by a consultant engaged by the Committee using: (A) as the initial
value, the Baseline Value, and (B) as the final value, the Common Stock Price as
of the Valuation Date, which calculation shall be approved by the Committee in
its reasonable discretion for purposes of calculating the Relative TRS Pool.

“Units” means all Common Units and other Partnership Units (as defined in the
Partnership Agreement) with economic attributes substantially similar to Common
Units as determined by the Committee.

“Valuation Date” means the earlier of (A) February 5, 2011, or (B) the date upon
which a Change of Control shall occur.

 

10



--------------------------------------------------------------------------------

3. Outperformance Award.

(a) The Grantee is hereby granted this Award, consisting of the number of LTIP
Units set forth on Schedule A hereto (the “Award LTIP Units”), which (i) will be
subject to forfeiture to the extent provided in this Section 3 and (ii) will be
subject to vesting as provided in Section 3(d) and Section 4 hereof. At any time
prior to or in connection with the calculation of the Total OPP Unit Equivalent,
the Partnership may issue additional LTIP Units to the Grantee as provided in
Section 3 hereof that shall also be considered Award LTIP Units and subject to
all of the terms and conditions of this Agreement; provided that such issuance
will be subject to the Grantee executing and delivering such documents,
comparable to the documents executed and delivered in connection with this
Agreement, as the Company and/or the Partnership reasonably request in order to
comply with all applicable legal requirements, including, without limitation,
federal and state securities laws, and the Grantee paying the Per Unit Purchase
Price for each such additional LTIP Unit issued on or before the issuance date.

(b) The Award LTIP Units shall be eligible for vesting over a five-year period,
except as otherwise provided in Section 4 hereof, based on a combination of
(i) the Company’s performance over a three-year period (or a shorter period in
certain circumstances as provided herein) as indicated by the calculations
required to establish the Absolute TRS Pool and the Relative TRS Pool and
(ii) the passage of time (five years or a shorter period in certain
circumstances as provided herein) as provided in Section 3(d). Vesting will
occur at the times, in the amounts and upon the conditions set forth in this
Section 3 and in Section 4, provided that, except as otherwise expressly set
forth in this Agreement, the Continuous Service of the Grantee continues through
and on the each applicable vesting date.

(c) As soon as practicable following the Valuation Date, but as of the Valuation
Date, the Committee will:

(i) determine the Absolute TRS Pool;

(ii) determine the Relative TRS Pool;

(iii) determine the Total Outperformance Pool;

(iv) multiply the Total Outperformance Pool by the Grantee’s Participation
Percentage; and

(v) divide the resulting dollar amount by the Common Stock Price calculated as
of the Valuation Date (appropriately adjusted to the extent that the “Conversion
Factor” (as defined in the Partnership Agreement) is greater or less than 1.0);
the resulting number is hereafter referred to as the “Total OPP Unit
Equivalent.”

Exhibit A hereto sets forth a hypothetical example of the calculation of the
Absolute TRS Pool, the Relative TRS Pool and the Total Outperformance Pool based
on factual

 

11



--------------------------------------------------------------------------------

assumptions as of the date of this Agreement. For the avoidance of doubt,
Exhibit A is merely illustrative and will not control the determination of the
Total OPP Unit Equivalent as of the Valuation Date. If the Total OPP Unit
Equivalent is smaller than the number of Award LTIP Units previously issued to
the Grantee, then the Grantee, as of the Valuation Date, shall forfeit a number
of Award LTIP Units equal to the difference without payment of any consideration
by the Partnership other than as provided in the last sentence of Section 5
hereof; thereafter the term Award LTIP Units will refer only to the Award LTIP
Units that were not so forfeited and neither the Grantee nor any of his or her
successors, heirs, assigns, or personal representatives will thereafter have any
further rights or interests in the LTIP Units that were so forfeited. If the
Total OPP Unit Equivalent is greater than the number of Award LTIP Units
previously issued to the Grantee, then, upon the performance of the calculations
set forth in this Section 3(c): (A) the Company shall cause the Partnership to
issue to the Grantee, as of the Valuation Date, a number of additional LTIP
Units equal to the difference; (B) such additional LTIP Units shall be added to
the Award LTIP Units previously issued, if any, and thereby become part of this
Award; (C) the Company and the Partnership shall take such corporate and
partnership action as is necessary to accomplish the grant of such additional
LTIP Units; and (D) thereafter the term Award LTIP Units will refer collectively
to the Award LTIP Units, if any, issued prior to such additional grant plus such
additional LTIP Units; provided that such issuance will be subject to the
Grantee executing and delivering such documents, comparable to the documents
executed and delivered in connection with this Agreement, as the Company and/or
the Partnership reasonably request in order to comply with all applicable legal
requirements, including, without limitation, federal and state securities laws,
and the Grantee paying the Per Unit Purchase Price for each such additional LTIP
Unit issued on or before the issuance date. If the Total OPP Unit Equivalent is
the same as the number of Award LTIP Units previously issued to the Grantee,
then there will be no change to the number of Award LTIP Units under this Award
pursuant to this Section 3.

(d) If any of the Award LTIP Units have been earned based on performance as
provided in Section 3(c), subject to Section 4 hereof the Total OPP Unit
Equivalent shall become vested in the following amounts and at the following
times, provided that the Continuous Service of the Grantee continues through and
on the applicable vesting date or the accelerated vesting date provided in
Section 4 hereof, as applicable:

(i) twenty-five percent (25%) of the Total OPP Unit Equivalent shall become
vested on February 5, 2011;

(ii) twenty-five percent (25%) of the Total OPP Unit Equivalent shall become
vested on February 5, 2012; and

(iii) fifty percent (50%) of the Total OPP Unit Equivalent shall become vested
on February 5, 2013.

 

12



--------------------------------------------------------------------------------

To the extent that Schedule A provides for amounts or schedules of vesting that
conflict with the provisions of this Section 3(d), the provisions of Schedule A
will govern.

(e) Any Award LTIP Units that do not become vested pursuant to Section 3(d) or
Section 4 hereof shall, without payment of any consideration by the Partnership
other than as provided in the last sentence of Section 5 hereof, automatically
and without notice be forfeited and be and become null and void, and neither the
Grantee nor any of his or her successors, heirs, assigns, or personal
representatives will thereafter have any further rights or interests in such
unvested Award LTIP Units.

4. Termination of Grantee’s Service Relationship; Death and Disability; Change
of Control.

(a) If the Grantee is a party to a Service Agreement and ceases to be an
employee of the Company or any of its affiliates, the provisions of Sections
4(b) through 4(h) hereof shall govern the treatment of the Grantee’s Award LTIP
Units exclusively, unless the Service Agreement contains provisions that
expressly refer to this Section 4(a) and provides that those provisions of the
Service Agreement shall instead govern the treatment of the Grantee’s Award LTIP
Units. The foregoing sentence will be deemed an amendment to any applicable
Service Agreement to the extent required to apply its terms consistently with
this Section 4, such that, by way of illustration, any provisions of the Service
Agreement with respect to accelerated vesting or payout or the lapse of
forfeiture restrictions relating to the Grantee’s incentive or other
compensation awards in the event of certain types of terminations of the
Grantee’s service relationship with the Company (such as, for example,
termination at the end of the term, termination without Cause by the employer or
termination for Good Reason by the employee) shall not be interpreted as
requiring that any calculations set forth in Section 3 hereof be performed or
vesting occur with respect to this Award other than as specifically provided in
this Section 4. In the event an entity ceases to be a Subsidiary or affiliate of
the Company, such action shall be deemed to be a termination of employment of
all employees of that entity for purposes of this Agreement, provided that the
Committee or the Board, in its sole and absolute discretion, may make provision
in such circumstances for lapse of forfeiture restrictions and/or accelerated
vesting of some or all of the Grantee’s remaining unvested Award LTIP Units that
have not previously been forfeited, effective immediately prior to such event.
If a Change of Control occurs, Section 4(h) hereof shall govern the treatment of
the Grantee’s Award LTIP Units exclusively notwithstanding the provisions of
Section 18(a) of the 1997 Plan.

(b) In the event of termination of the Grantee’s Continuous Service by (A) the
Company without Cause, (B) the Grantee for Good Reason, or (C) the Grantee upon
Retirement (each a “Qualified Termination”) prior to the Valuation Date, the
Grantee will not forfeit the Award LTIP Units upon such termination, but the
following provisions of this Section 4(b) shall modify the determination and
vesting of the Total OPP Unit Equivalent for the Grantee:

(i) the calculations provided in Section 3(c) hereof shall be performed as of
the Valuation Date as if the Qualified Termination had not occurred;

 

13



--------------------------------------------------------------------------------

(ii) the Total OPP Unit Equivalent calculated pursuant to Section 3(c) shall be
multiplied by the Partial Service Factor (with the resulting number being
rounded to the nearest whole LTIP Unit or, in the case of 0.5 of a unit, up to
the next whole unit), and such adjusted number of LTIP Units shall be deemed the
Grantee’s Total OPP Unit Equivalent for all purposes under this Agreement;

(iii) the Grantee’s Total OPP Unit Equivalent as adjusted pursuant to
Section 4(c)(ii) above shall no longer be subject to forfeiture pursuant to
Section 3(d) hereof; provided that, notwithstanding that no Continuous Service
requirement pursuant to Section 3(d) hereof will apply to the Grantee after the
effective date of a Qualified Termination, the Grantee will not have the right
to Transfer (as defined in Section 7 hereof) his or her Award LTIP Units or
request redemption of his or her Award Common Units under the Partnership
Agreement until such dates as of which his or her Total OPP Unit Equivalent, as
adjusted pursuant to Section 4(b)(ii) above, would have become vested pursuant
to Section 3(d) absent a Qualified termination. For the avoidance of doubt, the
purpose of this Section 4(b)(iii) is to prevent a situation where grantees of
OPP awards who have had a Qualified Termination would be able to realize the
value of their Award LTIP Units or Award Common Units (through Transfer or
redemption) before other grantees of OPP awards whose Continuous Service
continues through the applicable vesting dates set forth in Section 3(d) hereof.

(c) In the event of Qualified Termination after the Valuation Date, all unvested
Award LTIP Units that have not previously been forfeited pursuant to the
calculations set forth in Section 3(c) hereof shall no longer be subject to
forfeiture pursuant to Section 3(d) hereof; provided that, notwithstanding that
no Continuous Service requirement pursuant to Section 3(d) hereof will apply to
the Grantee after the effective date of a Qualified Termination, the Grantee
will not have the right to Transfer (as defined in Section 7 hereof) his or her
Award LTIP Units or request redemption of his or her Award Common Units under
the Partnership Agreement until such dates as of which his or her Total OPP Unit
Equivalent would have become vested pursuant to Section 3(d) absent a Qualified
termination. For the avoidance of doubt, the purpose of this Section 4(c) is to
prevent a situation where grantees of OPP awards who have had a Qualified
Termination would be able to realize the value of their Award LTIP Units or
Award Common Units (through Transfer or redemption) before other grantees of OPP
awards whose Continuous Service continues through the applicable vesting dates
set forth in Section 3(d) hereof.

(d) Notwithstanding the foregoing, in the event any payment to be made hereunder
after giving effect to this Section 4 is determined to constitute “nonqualified
deferred compensation” subject to Section 409A of the Code, then, to the extent
the Grantee

 

14



--------------------------------------------------------------------------------

is a “specified employee” under Section 409A of the Code subject to the
six-month delay thereunder, any such payments to be made during the six-month
period commencing on the Grantee’s “separation from service” (as defined in
Section 409A of the Code) shall be delayed until the expiration of such
six-month period.

(e) In the event of a termination of the Grantee’s Continuous Service as a
result of his or her death or Disability prior to the Valuation Date, the
Grantee will not forfeit the Award LTIP Units, but the following provisions of
this Section 4(e) shall apply:

(i) the calculations provided in Section 3(c) hereof shall be performed as of
the Valuation Date as if the Grantee’s death or Disability had not occurred; and

(ii) 100% of the Grantee’s Total OPP Unit Equivalent shall automatically and
immediately vest as of the Valuation Date.

(f) In the event of a termination of the Grantee’s Continuous Service as a
result of his or her death or Disability after the Valuation Date, all unvested
Award LTIP Units that have not previously been forfeited pursuant to
Section 3(c) hereof shall vest immediately and automatically upon the Grantee’s
death or Disability.

(g) In the event of a termination of the Grantee’s Continuous Service
Relationship other than a Qualified Termination or by reason of death or
Disability, all Award LTIP Units except for those that, as of the date at such
termination, both (i) have ceased to be subject to forfeiture pursuant to
Section 3(c) hereof and (ii) are vested pursuant to Section 3(d) hereof shall,
without payment of any consideration by the Partnership other than as provided
in the last sentence of Section 5 hereof, automatically and without notice
terminate, be forfeited and be and become null and void, and neither the Grantee
nor any of his or her successors, heirs, assigns, or personal representatives
will thereafter have any further rights or interests in such Award LTIP Units.

(h) If the calculations provided in Section 3(c) hereof are triggered by a
Change of Control, 100% of the Grantee’s Total OPP Unit Equivalent shall vest
immediately and automatically as of the Valuation Date. If the Valuation Date
occurs prior to the occurrence of a Change of Control, all unvested Award LTIP
Units that have not previously been forfeited pursuant to the calculations set
forth in Section 3(c) hereof shall vest immediately and automatically upon the
occurrence of the Change of Control.

5. Payments by Award Recipients. The Grantee shall have no rights with respect
to this Agreement (and the Award evidenced hereby) unless he or she shall have
accepted this Agreement prior to the close of business on the Final Acceptance
Date set forth on Schedule A hereto by (a) making a contribution to the capital
of the Partnership by certified or bank check or other instrument acceptable to
the Committee (as defined in the Plan), of $0.25 (the “Per Unit Purchase
Price”), multiplied by the number of LTIP Units to be issued to the Grantee as
part of this Award, (b) signing and delivering to the Partnership a copy of this
Agreement and (c) unless

 

15



--------------------------------------------------------------------------------

the Grantee is already a Limited Partner (as defined in the Partnership
Agreement), signing, as a Limited Partner, and delivering to the Partnership a
counterpart signature page to the Partnership Agreement (attached hereto as
Exhibit B). The Per Unit Purchase Price paid by the Grantee shall be deemed a
contribution to the capital of the Partnership upon the terms and conditions set
forth herein and in the Partnership Agreement. Upon acceptance of this Agreement
by the Grantee, the Partnership Agreement shall be amended to reflect the
issuance to the Grantee of the LTIP Units so accepted. Thereupon, the Grantee
shall have all the rights of a Limited Partner of the Partnership with respect
to the number of LTIP Units specified on Schedule A hereto, as set forth in the
Partnership Agreement, subject, however, to the restrictions and conditions
specified herein. Award LTIP Units constitute and shall be treated for all
purposes as the property of the Grantee, subject to the terms of this Agreement
and the Partnership Agreement. In the event of the forfeiture of the Grantee’s
Award LTIP Units pursuant to this Agreement, the Partnership will pay the
Grantee an amount equal to the Per Unit Purchase Price multiplied by the number
of Award LTIP Units so forfeited.

6. Distributions.

(a) The holder of the Award LTIP Units shall be entitled to receive
distributions with respect to such Award LTIP Units to the extent provided for
in the Partnership Agreement, as modified hereby.

(b) The LTIP Unit Distribution Participation Date (as defined in the Partnership
Agreement) for the Award LTIP Units shall be the Valuation Date; provided that
prior to such date Award LTIP Units shall be entitled to a percentage of Common
Unit Distributions (as defined in the Partnership Agreement) equal to the
following:

(i) the LTIP Unit Initial Regular Sharing Percentage (as defined in the
Partnership Agreement) (i.e. 10%) of regular periodic distributions; and

(ii) the LTIP Unit Initial Special Sharing Percentage (as defined in the
Partnership Agreement) (i.e. 0%) of special distributions and other
distributions made other than in the ordinary course.

For the avoidance of doubt, after the Valuation Date Award LTIP Units, both
vested and (until and unless forfeited pursuant to Section 3(e) or Section 4(g))
unvested, shall be entitled to receive the same distributions payable with
respect to Common Units if the payment date for such distributions is after the
Valuation Date, even though the record date for such distributions is before the
Valuation Date.

(c) All distributions paid with respect to Award LTIP Units, both before and
after the Valuation Date, shall be fully vested and non-forfeitable when paid,
whether or not the underlying LTIP Units have been earned based on performance
or have become vested based on the passage of time as provided in Section 3 or
Section 4 hereof.

 

16



--------------------------------------------------------------------------------

7. Restrictions on Transfer.

(a) Except as otherwise permitted by the Committee in its sole discretion, none
of the Award LTIP Units granted hereunder nor any of the Common Units of the
Partnership into which such Award LTIP Units may be converted (the “Award Common
Units”) shall be sold, assigned, transferred, pledged, hypothecated, given away
or in any other manner disposed of, encumbered, whether voluntarily or by
operation of law (each such action a “Transfer”); provided that vested Award
LTIP Units or Award Common Units that have been held for a period of at least
two (2) years beginning on the Effective Date may be Transferred to the
Grantee’s Family Members (as defined below) by gift or domestic relations order;
and provided further that the transferee agrees in writing with the Company and
the Partnership to be bound by all the terms and conditions of this Agreement
and that subsequent transfers shall be prohibited except those in accordance
with this Section 7. Additionally, all Transfers of Award LTIP Units or Award
Common Units must be in compliance with all applicable securities laws
(including, without limitation, the Securities Act) and the applicable terms and
conditions of the Partnership Agreement. In connection with any Transfer of
Award LTIP Units or Award Common Units, the Partnership may require the Grantee
to provide an opinion of counsel, satisfactory to the Partnership, that such
Transfer is in compliance with all federal and state securities laws (including,
without limitation, the Securities Act). Any attempted Transfer of Award LTIP
Units or Award Common Units not in accordance with the terms and conditions of
this Section 7 shall be null and void, and the Partnership shall not reflect on
its records any change in record ownership of any Award LTIP Units or Award
Common Units as a result of any such Transfer, shall otherwise refuse to
recognize any such Transfer and shall not in any way give effect to any such
Transfer of any Award LTIP Units or Award Common Units. Except as provided in
this Section 7, this Agreement is personal to the Grantee, is non-assignable and
is not transferable in any manner, by operation of law or otherwise, other than
by will or the laws of descent and distribution.

(b) For purposes of this Agreement, “Family Member” of a Grantee, means the
Grantee’s child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the Grantee’s household (other than a tenant
of the Grantee), a trust in which these persons (or the Grantee) own more than
50 percent of the beneficial interest, and a partnership or limited liability
company in which these persons (or the Grantee) own more than 50 percent of the
voting interests.

8. Changes in Capital Structure. If (i) the Company shall at any time be
involved in a merger, consolidation, dissolution, liquidation, reorganization,
exchange of shares, sale of all or substantially all of the assets or stock of
the Company or other transaction similar thereto, (ii) any reorganization,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, significant repurchases of stock, or other similar change in the capital
stock of the Company or any other event that constitutes a change in stock under
the terms of the Stock Plan

 

17



--------------------------------------------------------------------------------

shall occur, (iii) any cash dividend or other distribution to holders of share
of Common Stock or Common Units shall be declared and paid other than in the
ordinary course, or (iv) any other extraordinary corporate event shall occur
that in each case in the good faith judgment of the Committee necessitates
action by way of equitable or proportionate adjustment in the terms of this
Agreement or the LTIP Units to avoid distortion in the value of this Award, then
the Committee shall make equitable or proportionate adjustment and take such
other action as it deems necessary to maintain the Grantee’s rights hereunder so
that they are substantially proportionate to the rights existing under this
Award and the terms of the LTIP Units prior to such event, including, without
limitation: (A) interpretations of or modifications to any defined term in this
Agreement; (B) adjustments in any calculations provided for in this Agreement,
and (C) substitution of other awards under the Stock Plan or otherwise. All
adjustments made by the Committee shall be final, binding and conclusive.

9. Miscellaneous.

(a) Amendments. This Agreement may be amended or modified only with the consent
of the Company and the Partnership acting through the Committee; provided that
any such amendment or modification materially and adversely affecting the rights
of the Grantee hereunder must be consented to by the Grantee to be effective as
against him or her. Notwithstanding the foregoing, this Agreement may be amended
in writing signed only by the Company and the Partnership to correct any errors
or ambiguities in this Agreement and/or to make such changes that do not
materially adversely affect the Grantee’s rights hereunder. This grant shall in
no way affect the Grantee’s participation or benefits under any other plan or
benefit program maintained or provided by the Company or the Partnership.

(b) Incorporation of Stock Plan; Committee Determinations. The provisions of the
Stock Plan are hereby incorporated by reference as if set forth herein. In the
event of a conflict between this Agreement and the Stock Plan, the Stock Plan
shall govern. The Committee will make the determinations and certifications
required by this Award as promptly as reasonably practicable following the
occurrence of the event or events necessitating such determinations or
certifications. In the event of a Change of Control, the Committee will make
such determinations within a period of time that enables the Company to make any
payments due hereunder not later than the date of consummation of the Change of
Control.

(c) Status of LTIP Units; Stock Plan Matters. This Award and the other OPP
awards constitute incentive compensation awards by the Company under the Plan
and by the Partnership. The Award LTIP Units are equity interests in the
Partnership. The number of shares of Common Stock reserved for issuance under
the Stock Plan underlying outstanding Award LTIP Units will be determined by the
Committee in light of all applicable circumstances, including calculations made
or to be made under Section 3 hereof, vesting, capital account allocations
and/or balances under the Partnership Agreement, the conversion ratio in effect
between LTIP Units and Common Units and the exchange ratio in effect

 

18



--------------------------------------------------------------------------------

between Common Units and shares of Common Stock. The Company will have the right
at its option, as set forth in the Partnership Agreement, to issue shares of
Common Stock in exchange for Award Common Units in accordance with the
Partnership Agreement, subject to certain limitations set forth in the
Partnership Agreement, and such shares of Common Stock, if issued, will be
issued under the Stock Plan. The Grantee acknowledges that the Grantee will have
no right to approve or disapprove such determination by the Committee.

(d) Legend. The records of the Partnership evidencing the Award LTIP Units shall
bear an appropriate legend, as determined by the Partnership in its sole
discretion, to the effect that such LTIP Units are subject to restrictions as
set forth herein and in the Partnership Agreement.

(e) Compliance With Law. The Partnership and the Grantee will make reasonable
efforts to comply with all applicable securities laws. In addition,
notwithstanding any provision of this Agreement to the contrary, no LTIP Units
will become vested or be paid at a time that such vesting or payment would
result in a violation of any such law.

(f) Grantee Representations; Registration.

(i) The Grantee hereby represents and warrants that (A) he or she understands
that he or she is responsible for consulting his or her own tax advisor with
respect to the application of the U.S. federal income tax laws, and the tax laws
of any state, local or other taxing jurisdiction to which the Grantee is or by
reason of this Award may become subject, to his or her particular situation;
(B) the Grantee has not received or relied upon business or tax advice from the
Company, the Partnership or any of their respective employees, agents,
consultants or advisors, in their capacity as such; (C) the Grantee provides
services to the Partnership on a regular basis and in such capacity has access
to such information, and has such experience of and involvement in the business
and operations of the Partnership, as the Grantee believes to be necessary and
appropriate to make an informed decision to accept this Award; (D) Award LTIP
Units are subject to substantial risks; (E) the Grantee has been furnished with,
and has reviewed and understands, information relating to this Award; (F) the
Grantee has been afforded the opportunity to obtain such additional information
as he or she deemed necessary before accepting this Award; and (G) the Grantee
has had an opportunity to ask questions of representatives of the Partnership
and the Company, or persons acting on their behalf, concerning this Award.

(ii) The Grantee hereby acknowledges that: (A) there is no public market for
Award LTIP Units or Award Common Units and neither the Partnership nor the
Company has any obligation or intention to create such a market; (B) sales of
Award LTIP Units and Award Common Units are subject to restrictions under the
Securities Act and applicable state securities laws; (C) because of the
restrictions on transfer or assignment of Award LTIP Units and

 

19



--------------------------------------------------------------------------------

Award Common Units set forth in the Partnership Agreement and in this Agreement,
the Grantee may have to bear the economic risk of his or her ownership of the
LTIP Units covered by this Award for an indefinite period of time; (D) shares of
Common Stock issued under the Stock Plan in exchange for Award Common Units, if
any, are expected to be covered by a Registration Statement on Form S-8 (or a
successor form under applicable rules and regulations of the Securities and
Exchange Commission) under the Securities Act, to the extent that the Grantee is
eligible to receive such shares under the Stock Plan at the time of such
issuance and such registration Statement is then effective under the Securities
Act; (E) resales of shares of Common Stock issued under the Stock Plan in
exchange for Award Common Units, if any, shall only be made in compliance with
all applicable restrictions (including in certain cases “blackout periods”
forbidding sales of Company securities) set forth in the then applicable Company
employee manual or insider trading policy and in compliance with the
registration requirements of the Securities Act or pursuant to an applicable
exemption therefrom.

(g) Section 83(b) Election. In connection with each separate issuance of LTIP
Units under this Award pursuant to Section 3 hereof, the Grantee hereby agrees
to make an election to include in gross income in the year of transfer the
applicable Award LTIP Units pursuant to Section 83(b) of the Code substantially
in the form attached hereto as Exhibit C and to supply the necessary information
in accordance with the regulations promulgated thereunder. The Grantee agrees to
file such election (or to permit the Partnership to file such election on the
Grantee’s behalf) within thirty (30) days after the Effective Date with the IRS
Service Center where the Grantee files his or her personal income tax returns,
and to file a copy of such election with the Grantee’s U.S. federal income tax
return for the taxable year in which the LTIP Units are awarded to the Grantee.
So long as the Grantee holds any Award LTIP Units, the Grantee shall disclose to
the Partnership in writing such information as may be reasonably requested with
respect to ownership of LTIP Units as the Partnership may deem reasonably
necessary to ascertain and to establish compliance with provisions of the Code
applicable to the Partnership or to comply with requirements of any other
appropriate taxing authority.

(h) Severability. If, for any reason, any provision of this Agreement is held
invalid, such invalidity shall not affect any other provision of this Agreement
not so held invalid, and each such other provision shall to the full extent
consistent with law continue in full force and effect. If any provision of this
Agreement shall be held invalid in part, such invalidity shall in no way affect
the rest of such provision not held so invalid, and the rest of such provision,
together with all other provisions of this Agreement, shall to the full extent
consistent with law continue in full force and effect.

(i) Governing Law. This Agreement is made under, and will be construed in
accordance with, the laws of State of Delaware, without giving effect to the
principles of conflict of laws of such state.

 

20



--------------------------------------------------------------------------------

(j) No Obligation to Continue Position as an Employee, Consultant or Advisor.
Neither the Company nor any affiliate is obligated by or as a result of this
Agreement to continue to have the Grantee as an employee, consultant or advisor
and this Agreement shall not interfere in any way with the right of the Company
or any affiliate to terminate the Grantee’s service relationship at any time.

(k) Notices. Any notice to be given to the Company shall be addressed to the
Secretary of the Company at Prudential Center, 800 Boylston Street, Suite 1900,
Boston MA 02199 and any notice to be given the Grantee shall be addressed to the
Grantee at the Grantee’s address as it appears on the employment records of the
Company, or at such other address as the Company or the Grantee may hereafter
designate in writing to the other.

(l) Withholding and Taxes. No later than the date as of which an amount first
becomes includible in the gross income of the Grantee for income tax purposes or
subject to the Federal Insurance Contributions Act withholding with respect to
this Award, the Grantee will pay to the Company or, if appropriate, any of its
affiliates, or make arrangements satisfactory to the Committee regarding the
payment of, any United States federal, state or local or foreign taxes of any
kind required by law to be withheld with respect to such amount; provided,
however, that if any Award LTIP Units or Award Common Units are withheld (or
returned), the number of Award LTIP Units or Award Common Units so withheld (or
returned) shall be limited to the number which have a fair market value on the
date of withholding equal to the aggregate amount of such liabilities based on
the minimum statutory withholding rates for federal, state, local and foreign
income tax and payroll tax purposes that are applicable to such supplemental
taxable income. The obligations of the Company under this Agreement will be
conditional on such payment or arrangements, and the Company and its affiliates
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment otherwise due to the Grantee.

(m) Headings. The headings of paragraphs hereof are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

(n) Counterparts. This Agreement may be executed in multiple counterparts with
the same effect as if each of the signing parties had signed the same document.
All counterparts shall be construed together and constitute the same instrument.

(o) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and any successors to the Company and the
Partnership, on the one hand, and any successors to the Grantee, on the other
hand, by will or the laws of descent and distribution, but this Agreement shall
not otherwise be assignable or otherwise subject to hypothecation by the
Grantee.

(p) Section 409A. This Agreement shall be construed, administered and
interpreted in accordance with a good faith interpretation of Section 409A of
the Code. Any provision of this Agreement that is inconsistent with Section 409A
of the Code, or that may

 

21



--------------------------------------------------------------------------------

result in penalties under Section 409A of the Code, shall be amended, with the
reasonable cooperation of the Grantee and the Company and the Partnership, to
the extent necessary to exempt it from, or bring it into compliance with,
Section 409A of the Code.

[signature page follows]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Award Agreement to be
executed as of the      day of                     , 2008.

 

BOSTON PROPERTIES, INC. By:  

 

Name:   Title:  

BOSTON PROPERTIES LIMITED PARTNERSHIP

By:

  Boston Properties, Inc., its general partner By:  

 

Name:   Title:  

GRANTEE

 

Name:

 

23



--------------------------------------------------------------------------------

EXHIBIT A

HYPOTHETICAL EXAMPLE OF ABSOLUTE TRS POOL, RELATIVE TRS

POOL AND TOTAL OUTPERFORMANCE POOL CALCULATIONS

• $110 Million Maximum Total Outperformance Pool Amount

• 3% Award for Absolute Performance Above 10% (Annual Equivalent) Threshold(1)

• 3% Award for Relative Performance Above (or Below) the Index Return
Percentage(2)

• Total Outperformance Pool Equals the Absolute TRS Pool Plus (Minus) the
Relative TRS Pool

• Adjustment Factor for Company TRS Percentage Below 10% (Annual Equivalent)
Threshold(3)

 

Scenario

  Annual
Company
TRS
Percentage
(%)     Annual Index
Return
Percentage
(%)     Absolute TRS
Pool   Relative TRS
Pool     Total
Outperformance
Pool Before
Adjustment
Factor   Total
Outperformance
Pool After
Adjustment
Factor 1   5 %   2 %   —     30,000,000     30,000,000   —   2   6 %   2 %   —  
  40,000,000     40,000,000   —   3   7 %   6 %   —     10,000,000    
10,000,000   —   4   8 %   7 %   —     10,000,000     10,000,000   3,333,333 5  
9 %   0 %   —     90,000,000     90,000,000   60,000,000 6   9 %   8 %   —    
10,000,000     10,000,000   6,666,667 7   10 %   0 %   —     100,000,000    
100,000,000   100,000,000 8   10 %   9 %   —     10,000,000     10,000,000  
10,000,000 9   11 %   2 %   10,000,000   90,000,000     100,000,000  
100,000,000 10   11 %   5 %   10,000,000   60,000,000     70,000,000  
70,000,000 11   11 %   6 %   10,000,000   50,000,000     60,000,000   60,000,000
12   11 %   7 %   10,000,000   40,000,000     50,000,000   50,000,000 13   11 %
  9 %   10,000,000   20,000,000     30,000,000   30,000,000 14   11 %   14 %  
10,000,000   (30,000,000 )   —     —   15   12 %   3 %   20,000,000   90,000,000
    110,000,000   110,000,000 16   12 %   5 %   20,000,000   70,000,000    
90,000,000   90,000,000 17   12 %   7 %   20,000,000   50,000,000     70,000,000
  70,000,000 18   12 %   8 %   20,000,000   40,000,000     60,000,000  
60,000,000 19   12 %   11 %   20,000,000   10,000,000     30,000,000  
30,000,000 20   12 %   15 %   20,000,000   (30,000,000 )   —     —   21   13 %  
7 %   30,000,000   60,000,000     90,000,000   90,000,000 22   13 %   8 %  
30,000,000   50,000,000     80,000,000   80,000,000 23   14 %   9 %   40,000,000
  50,000,000     90,000,000   90,000,000 24   14 %   12 %   40,000,000  
20,000,000     60,000,000   60,000,000 25   14 %   15 %   40,000,000  
(10,000,000 )   30,000,000   30,000,000 26   15 %   12 %   50,000,000  
30,000,000     80,000,000   80,000,000 27   15 %   18 %   50,000,000  
(30,000,000 )   20,000,000   20,000,000 28   17 %   11 %   70,000,000  
60,000,000     110,000,000   110,000,000 29   18 %   18 %   80,000,000   —      
80,000,000   80,000,000 30   19 %   22 %   90,000,000   (30,000,000 )  
60,000,000   60,000,000 31   20 %   26 %   100,000,000   (60,000,000 )  
40,000,000   40,000,000

 

(1) Represents an annual equivalent Company TRS Percentage threshold based on a
30% cumulative 3-year Target Absolute Return Percentage. Please note that the
assumed Absolute TRS Pool for each additional 100 basis points of Company TRS
Percentage above the threshold is $10 million.

(2) Represents an annual equivalent Index Return Percentage threshold based on
the cumulative 3-year total percentage return for the SNL Equity REIT Index.
Please note that the assumed Relative TRS Pool for each 100 basis points of
Company TRS Percentage above the Index Return Percentage threshold is $10
million (before application of any Adjustment Factor).

(3) In the event the Relative TRS Pool is potentially positive, but the Company
TRS Percentage is below the 10% (annual equivalent) absolute TRS threshold, the
Relative TRS Pool will be subject to a ratable sliding scale low return
Adjustment Factor, with 100% of the potential Relative TRS Pool being earned for
a Company TRS Percentage of 10% (annual equivalent) or higher, and 0% of the
potential Relative TRS Pool being earned for a Company TRS Percentage of 7%
(annual equivalent) or lower. For example, at a Company TRS Percentage of 9%
(annual equivalent), the potential Relative TRS Pool would be prorated by 67%.



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF LIMITED PARTNER SIGNATURE PAGE

The Grantee, desiring to become one of the within named Limited Partners of
Boston properties Limited Partnership, hereby accepts all of the terms and
conditions of (including, without limitation, the provisions of Section 2.4
titled “Power of Attorney”), and becomes a party to, the Second Amended and
Restated Agreement of Limited Partnership, dated as of June 29, 1998, of Boston
Properties Limited Partnership as amended through the date hereof (the
“Partnership Agreement”). The Grantee agrees that this signature page may be
attached to any counterpart of the Partnership Agreement.

 

Signature Line for Limited Partner:

 

Name:                                                  

Date:                     , 2008

Address of Limited Partner:

 

 



--------------------------------------------------------------------------------

EXHIBIT C

ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF TRANSFER OF

PROPERTY PURSUANT TO SECTION 83(b) OF THE INTERNAL REVENUE CODE

The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:

 

1. The name, address and taxpayer identification number of the undersigned are:

Name:                                         
                                        
                                        
                                         (the “Taxpayer”)

Address:                                     
                                        
                                        
                                        
                                                                          

Social Security No./Taxpayer Identification No.:             -    -            

 

2. Description of property with respect to which the election is being made:
                     LTIP Units in Boston Properties Limited Partnership (the
“Partnership”).

 

3. The date on which the LTIP Units were transferred is February 5, 2008. The
taxable year to which this election relates is calendar year 2008.

 

4. Nature of restrictions to which the LTIP Units are subject:

 

  (a) With limited exceptions, until the LTIP Units vest, the Taxpayer may not
transfer in any manner any portion of the LTIP Units without the consent of the
Partnership.

 

  (b) The Taxpayer’s LTIP Units vest in accordance with the vesting provisions
described in the Schedule attached hereto. Unvested LTIP Units are forfeited in
accordance with the vesting provisions described in the Schedule attached
hereto.

 

5. The fair market value at time of transfer (determined without regard to any
restrictions other than restrictions which by their terms will never lapse) of
the LTIP Units with respect to which this election is being made was $0.25 per
LTIP Unit.

 

6. The amount paid by the Taxpayer for the LTIP Units was $0.25 per LTIP Unit.

 

7. A copy of this statement has been furnished to the Partnership and Boston
Properties, Inc..

 

Dated:

 

 

           

 

      Name:  



--------------------------------------------------------------------------------

SCHEDULE TO EXHIBIT C

Vesting Provisions of LTIP Units

The LTIP Units are subject to time-based and performance-based vesting with the
final vesting percentage equaling the product of the time-based vesting
percentage and the performance-based vesting percentage. Performance-based
vesting will be from 0% to 100% based on Boston Properties, Inc.’s (the
“Company’s”) per-share total return to shareholders for the period from
February 5, 2008 to February 5, 2011 (or earlier in certain circumstances).
Under the time-based vesting hurdles, twenty-five percent (25%) of the LTIP
Units will vest on February 5, 2011, twenty-five percent (25%) of the remaining
LTIP Units will vest on February 5, 2012, and the remaining fifty percent
(50%) of the LTIP Units will vest on February 5, 2008, provided that the
Taxpayer continues his or her service relationship with the Company and the
Partnership through such dates, subject to acceleration in the event of certain
extraordinary transactions or termination of the Taxpayer’s service relationship
with the Company under specified circumstances. Unvested LTIP Units are subject
to forfeiture in the event of failure to vest based on the determination of the
performance-based percentage or the passage of time.



--------------------------------------------------------------------------------

SCHEDULE A TO 2008 OUTPERFORMANCE AWARD AGREEMENT

 

  Date of Award Agreement:    February 5, 2008      Name of Grantee:   

 

     Participation Percentage:                         percent (    %)     
Number of LTIP Units Subject to Award:   

 

     Final Acceptance Date:    February     , 2008   

Initials of Company representative:                     

Initials of the Grantee:                     